                                                                                            JAN 15 2019
                                                                                                  •
                                                                                                  ~

                                        u~vlT~n sTaTEs visTurc.T couuT
                                      CENTRAL ll[STKICT OF CALIFORNIA

  UNITCD STATES OF AMERICA,                                             c'f~Sr t~['M►~~.x
                                                      PI.A1NflPF
                              v.                                                 2:19-mj-0~ 11)
  E~I.Rf~lANDO AL.VAKI~,I,-CAItVA.IA[,,
                                                                              ORDER OF TElVIPORARY llETENTIt)N
                                                                                1'ENDIN(: HEARING I'LJRSUANT
                                                ~►~F~~.n~~,a~~ris>.                 'TO BAIL REFORM AC:T
                                                                                                      an identity /process hearing

    Upon notion of Defendant Fernando Alva~•ez-Carvajal,                            , ['I~' lS ORDERED that ~ `'"+~"`"'~''^~"i-~g
is set for          .►anuan- 2~                      , ?0~9                         , at 3:00       ❑a.in. / ~p.m. before the
Honorable Mara A. Qudero                                                            , in Courtroom 690

     Feuding this hearii~a, the defendant shall he held in custody ~y tl~e United States Marshal or
                                                                               and produced for the hearing.
                        (011~er cnstodiu/ offrcerl



                                                             `~       (~''"
Dated: January 15, 2019
                                                     HON.             RIA A. AUDERO,United States Magistrate Judge




                    ORDER OF TE~IPORARF DE'TEV'7'70ti PL'VUI~G HE:1R~N(~ PLRS[ .~N"["TO BAIL REI~ORtiT ACT
CR-G6 i 10/97)                                                                                                            Pa~c 1 of
